

 
Exhibit 10.18


EXECUTION VERSION





ASSET MANAGEMENT AGREEMENT


This ASSET MANAGEMENT AGREEMENT (this “Agreement”) dated December 31, 2011, is
made and entered into by and between NEDAK Ethanol, LLC, a Nebraska limited
liability company, (“NEDAK”), and Tenaska BioFuels LLC, a Delaware limited
liability company (“Tenaska”).  NEDAK and Tenaska are sometimes referred to
herein individually as a “Party” and collectively as the “Parties”.




WHEREAS, NEDAK owns and operates an Ethanol production plant located near
Atkinson, Nebraska (the “Plant”);
 
WHEREAS, Tenaska is in the business of purchasing and selling agricultural and
energy related commodities.
 
WHEREAS, the Parties desire to enter into an arrangement whereby NEDAK will
provide to Tenaska services to convert corn, natural gas and natural gasoline
into Ethanol and DGS, and Tenaska will pay NEDAK for such services according to
the terms and conditions of this Agreement.
 
NOW THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the Parties agree as
follows:
 
1.           Definitions.  For purposes of this Agreement, the following terms
shall have the meanings specified in this Section 1:
 
“Actual Processing Yield” shall have the meaning set forth in Section 9(a).
 
“Agreement” shall have the meaning set forth in the introductory paragraph of
this Agreement.
 
"Applicable Law" means any and all federal, state, regional or local statutes,
laws, municipal charter provisions, regulations, ordinances, rules, mandates,
judgments, orders, decrees, Governmental Approvals, codes, licenses or permit
requirements or other governmental requirements or restrictions, or any
interpretation or administration of any of the foregoing by any Governmental
Authority, that apply to the facilities, services or obligations of either Party
under this Agreement, whether now or hereafter in effect.
 
“Bankruptcy Proceeding” means with respect to a Party or entity, such Party or
entity (a) makes an assignment or any general arrangement for the benefit of
creditors, or (b) files a petition or otherwise commences, authorizes or
acquiesces in the commencement of a proceeding or cause of action under any
bankruptcy or similar law for the protection of creditors, or has such a
petition filed against it.
 
 
 
 

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
 
“Bushel” means a bushel of grade #2 yellow corn weighing fifty-six (56) pounds
and otherwise satisfying the Quality Specifications.
 
“Business Day” means any day on which the Federal Reserve member banks in New
York City are open for business.  A Business Day shall run from 8:00 a.m. to
5:00 p.m. Central Time.
 
“CBOT” means the Chicago Board of Trade.
 
“Claims” means all claims, demands, actions, and causes of action, including,
without limitation, those arising from property damage, bodily injury or death
of third parties, and any costs and expenses in connection therewith or related
thereto.
 
“Confidential Information” shall have the meaning set forth in Section 36(a).
 
“Crush Margin” shall have the meaning set forth in Section 18.
 
“Defaulting Party” shall have the meaning set forth in Section 25(a).
 
“Determined Claim” shall have the meaning set forth in Section 8(b).
 
“DGS” means dried or wet distillers grains with solubles which meet the
applicable Quality Specifications.
 
“Effective Date” shall have the meaning set forth in Section 42.
 
“Event of Default” shall have the meaning set forth in Section 25(a).
 
“Ethanol” means denatured ethanol as measured in net gallons which meets the
applicable Quality Specifications.
 
“Facility” means the Plant and NEDAK’s transloading facility located near
O’Neil, Nebraska.
 
“Force Majeure” means an event or circumstance which prevents one Party (the
“Claiming Party”) from performing its obligations under this Agreement, which is
not within the reasonable control of, or the result of the negligence of, the
Claiming Party, and which by the exercise of due diligence, the Claiming Party
is unable to overcome or avoid or cause to be avoided.  Notwithstanding the
foregoing, Force Majeure shall not include (a) failure of performance of any
third party, including any third party selling or delivering corn to the
Facility or buying or receiving Products from the Facility, except to the extent
that such failure was caused by an event that would otherwise constitute Force
Majeure hereunder; (b) the inability of NEDAK or the Facility to meet the
requirements of Applicable Law or to obtain, maintain, or comply with all
Governmental Approvals required under Applicable Law (whether such Applicable
Law is in effect on the Effective Date or is subsequently amended, modified,
enacted, or promulgated); or (c) economic reasons.
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
 
"Good Operating Practices" means generally accepted and sound practices in the
ethanol industry, methods and acts applicable to similarly situated ethanol
facilities in the United States which at a particular time, in the exercise of
reasonable judgment in light of the facts known at the time a decision is made,
would be expected to accomplish the desired result in a manner consistent in all
material respects with Applicable Law, reliability, safety, environmental
protection, economy and expedition.  With respect to the Facility, Good
Operating Practices include, but are not limited to, taking reasonable steps to
ensure that:
 
(a)           Adequate materials, equipment redundancy, spare parts, resources
and supplies, in sufficient reliable volumes and quality, are available to meet
the Facility's needs under normal conditions;
 
(b)           Sufficient qualified operating, maintenance and supervisory
personnel are available and adequately experienced and trained to operate,
maintain and supervise the Facility properly, efficiently and within
manufacturer's guidelines and specifications;
 
(c)           Preventive, routine and non-routine maintenance and repairs are
performed on a basis that ensures reliable long-term and safe operation, and are
performed by knowledgeable, trained and experienced personnel utilizing proper
equipment, tools and procedures;
 
(d)           Appropriate monitoring and testing are done periodically to ensure
that equipment and systems are functioning as designed and to provide assurance
that equipment and systems will function properly under normal conditions and
emergency conditions; and
 
(e)           Equipment and systems are operated in a safe manner and in a
manner safe to workers, the general public and the environment and with regard
to design and operating limitations.
 
"Governmental Approval" means any and all licenses, permits, franchises,
agreements, approvals, authorizations, consents, waivers, rights, exemptions,
releases, variances, exceptions, or order of or issued by, or filings with, or
notice to, any Governmental Authority under Applicable Law.
 
"Governmental Authority" means any national, state, regional or local government
(whether domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, executive, legislative,
administrative, public or statutory instrumentality, authority, body, agency,
department, bureau or entity or any arbitrator with authority to bind a party at
law.
 
“Guaranteed Processing Yield” shall have the meaning set forth in Section 9(a).
 
“Hedged Volumes” shall have the meaning set forth in Section 19(a).
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
 
“Minimum Crush Margin” shall have the meaning set forth in Section 3.
 
“[*]” shall have the meaning set forth in Section 18.
 
“Non-Defaulting Party” shall have the meaning set forth in Section 25(b).
 
“NYMEX” shall mean the New York Mercantile Exchange.
 
“Party” and “Parties” shall have the meaning set forth in the introductory
paragraph of this Agreement.
 
“Plant” shall have the meaning set forth in the recitals of this Agreement.
 
“Processing Day” means the period consisting of all consecutive hours from 6:00
a.m. Central Time on a calendar day to 5:59:59 a.m. Central Time on the
immediately following calendar day, during the Term, during which the Plant
processes corn pursuant to this Agreement.
 
“Production Month” means any calendar month during the Term of this Agreement
during which corn and natural gas are converted into the Products pursuant to
this Agreement.
 
“Products” shall mean Ethanol and DGS produced at the Plant as a result of
processing corn, natural gas and natural gasoline pursuant to this Agreement.
 
“Quality Specifications” means (a) with respect to Ethanol, the quality
specifications identified by number “ASTM D 4806”, as established by ASTM
International (or any successor thereto), as such are in effect of the relevant
date of transfer of control of Ethanol as set forth in this Agreement, (b) with
respect to DGS, the applicable quality specifications set forth in Exhibit A
hereto, and (c) with respect to corn, the applicable quality specifications set
forth in Exhibit A hereto.
 
“Senior Lender” means AgCountry Farm Credit Services, FLCA, a federal land
credit association organized under the laws of the United States.
 
“Tank Bottoms” means the last 87,000 gallons of Ethanol in the storage tank
located at NEDAK’s transloading facility located near O’Neil, Nebraska.
 
“Tax” means any or all taxes, governmental charges, licenses, fees permits and
assessments, or increases therein, other than taxes based on net income or net
worth.
 
“Tenaska Fee” shall have the meaning set forth in Section 18.
 
“Term” shall have the meaning set forth in Section 42.
 
“Termination Payment” means an amount equal to the economic loss, if any, to the
Non-Defaulting Party, plus any costs and expenses incurred by the Non-Defaulting
Party,
 
NEDAK ETHANOL, LLC HAS REQUESTED THAT THE PORTIONS OF THIS DOCUMENT DENOTED BY
BOXES AND ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2
PROMULGA1ED UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
 
 

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
resulting from the termination of this Agreement, determined by the
Non-Defaulting Party in a commercially reasonable manner.
 
“Tolling Payment” shall have the meaning set forth in Section 18.
 
“[*]” shall have the meaning set forth in Section 18.
 
“[*]” shall have the meaning set forth in Section 26.
 
“Work-in-Process” shall have the meaning set forth in Section 18(b).
 
“Yield Default” shall have the meaning set forth in Section 9(b).
 
“Yield Penalty” shall have the meaning set forth in Section 9(b).
 
2.           Obligations of the Parties.  The Parties shall have the following
obligations:  (a) NEDAK shall cooperate with Tenaska’s efforts to procure corn,
natural gas and natural gasoline to be owned by Tenaska and to be delivered to
the Plant; (b) NEDAK shall process the corn, natural gas and natural gasoline at
the Plant to produce the Products; (c) NEDAK shall cooperate with Tenaska’s
efforts to sell the Products to third parties; and (d) Tenaska shall pay NEDAK
fees set forth in Section 18, each in accordance with the terms and conditions
of this Agreement.
 
3.           Minimum Crush Margin.  During the Term of this Agreement, the
Parties will regularly communicate regarding what the Crush Margin is expected
to be for a given period of time.  From time to time, NEDAK shall inform Tenaska
of the minimum Crush Margin that is acceptable to NEDAK (the “Minimum Crush
Margin”).  [*]  If Tenaska subsequently estimates that the Crush Margin will be
below the Minimum Crush Margin, then Tenaska shall notify NEDAK thereof and
NEDAK shall notify Tenaska whether or not NEDAK is willing to temporarily
operate the Plant in such conditions.
 
Corn Procurement.  To procure the appropriate amount of corn to be processed at
the Plant, Tenaska will provide bid prices to the marketplace and will contract
with third parties to purchase corn and have such corn delivered directly to the
Plant or to designated contracted third party facilities that may redeliver corn
to the Plant as needed for production.  Tenaska shall be the sole named
purchaser on any contract to purchase corn as described herein, and NEDAK shall
not be authorized to purchase corn on behalf of Tenaska for purposes of this
Agreement.  Tenaska shall be responsible for procuring all transportation
related to transporting corn to the Plant.  The Parties shall cooperate to
schedule all transportation for deliveries of corn to the Plant.  Tenaska shall
utilize its best efforts to procure corn that meets the applicable Quality
Specifications; provided, however, that from time to time, the Parties may agree
to the procurement of lower quality corn which shall be subject to a discount
schedule that is agreed to by the Parties.


NEDAK ETHANOL, LLC HAS REQUESTED THAT THE PORTIONS OF THIS DOCUMENT DENOTED BY
BOXES AND ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2
PROMULGA1ED UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 

 
 
 

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
For the avoidance of doubt, if the specifications of any corn that Tenaska
proposes to procure are too low in NEDAK’s sole discretion, then NEDAK may
instruct Tenaska not to procure such corn for processing at the Plant.


4.           Natural Gas Procurement.
 
(a)           Tenaska shall purchase the appropriate amount of natural gas to be
delivered by Kinder Morgan Pipeline to the Plant to be used by NEDAK in the
conversion process described in this Agreement.  Tenaska or an affiliate of
Tenaska shall be the sole named purchaser on any contract to purchase such
natural gas, and NEDAK shall not be authorized to purchase natural gas on behalf
of Tenaska for purposes of this Agreement.
 
(b)           The Parties shall cooperate to assign or release (as applicable)
the transportation capacity on Kinder Morgan Pipeline from NEDAK to Tenaska or
an affiliate of Tenaska for the Term of this Agreement to ensure compliance with
the “shipper-must-have-title” rule enforced by the Federal Energy Regulatory
Commission, and the Parties shall cooperate and take any other actions necessary
to ensure compliance with all other Applicable Laws related to transporting the
natural gas to the Plant.
 
(c)           NEDAK shall be solely responsible for all costs associated with
such natural gas transportation capacity including, but not limited to,
reservation charges, fuel charges and injection and withdrawal charges assessed
by the transportation provider pursuant to the applicable transportation
contract, during the period of time such transportation capacity is released to
Tenaska or that may be billed in arrears pursuant to such transportation
contract for services rendered during such release term.  NEDAK shall arrange
for direct invoicing by the transportation provider to NEDAK for such costs, and
NEDAK shall provide copies of such invoices to Tenaska as soon as practicable
after receipt thereof.  NEDAK shall be solely responsible for all taxes,
including but not limited to all property and ad valorem taxes, associated with
such natural gas transportation capacity and relating to the period of time such
transportation capacity is released to Tenaska, whether such taxes are assessed
during such period or billed in arrears subsequent to such period, and NEDAK
shall reimburse Tenaska if Tenaska is required to pay any such taxes to the
taxing authority.  At the end of the Term of this Agreement, the Parties shall
cooperate to ensure that NEDAK shall reacquire such natural gas transportation
capacity, and such covenant by each Party shall survive the expiration or
termination of this Agreement.
 
5.           Natural Gasoline Procurement. Tenaska shall be solely responsible
for purchasing natural gasoline to be used at the Plant as a denaturant of the
Ethanol produced pursuant to this Agreement.  Tenaska shall be the sole named
purchaser on any contract to purchase such natural gasoline, and NEDAK shall not
be authorized to purchase natural gasoline on behalf of Tenaska for purposes of
this Agreement.  Tenaska shall be responsible for procuring and scheduling all
transportation related to transporting natural gasoline to the Plant.
 
6.           Title; Risk of Loss.  Tenaska shall have title to all corn, natural
gas and natural gasoline delivered to the Plant for processing pursuant to this
Agreement and shall retain
 
 

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
 
title throughout processing and while such commodities are being held in
inventory at the Facility.  Control and risk of loss of such corn and natural
gasoline shall pass from Tenaska to NEDAK upon delivery thereof at the Plant.
Control and risk of loss of such natural gas shall pass from Tenaska to NEDAK at
the point of interconnection of the Kinder Morgan natural gas pipeline and the
natural gas pipeline lateral to the Plant which is owned by NEDAK. NEDAK shall
retain control and risk of loss of such corn, natural gasoline and natural gas
throughout processing.  Tenaska shall have title to all Products produced by the
Plant pursuant to this Agreement and held in inventory at the Facility.  NEDAK
shall retain control and risk of loss of such Products as follows:  (i) with
respect to trucks that are loaded at the Plant and then travel to NEDAK’s
trans-loading facility for loading into railcars, control and risk of loss of
such Products shall pass from NEDAK to Tenaska at the point at which such
Products leave the premises of such trans-loading facility; and (ii) with
respect to trucks that are loaded at the Plant and then travel directly to a
third-party purchaser for delivery, control and risk of loss of such Products
shall pass from NEDAK to Tenaska at the point at which such Products leave the
premises of  the Plant.  This Section 7 shall survive the expiration or
termination of this Agreement. 
 
7.           Insurance.
 
(a)           NEDAK shall maintain the following insurance throughout the Term
of this Agreement:
 
(i)
“All-Risk” Property Insurance covering the Facility for the full replacement
cost.  The all-risk property insurance coverage shall also cover the corn,
natural gas and natural gasoline that is delivered to the Facility pursuant to
this Agreement, as well as all Products produced pursuant to this Agreement at
the then-current market value of such products at the time of loss.  Tenaska
shall be named as the loss payee for any claims for loss or damage to the corn,
natural gas and natural gasoline or the Products.



(ii)
Workers’ Compensation and Employer’s Liability Insurance providing statutory
benefits in accordance with the laws of the state where the work is being
performed with minimum limits of $[*]  each accident bodily injury by accident,
$[*] each employee bodily injury by disease and $[*] policy limit bodily injury
by disease.

 
 

(iii)
Commercial General Liability Insurance including premises and operations, third
party bodily injury and property damage, broad form contractual liability
coverage, products and completed operations, coverage for explosion, collapse
and underground hazards, independent contractors coverage with minimum limits of
$[*] per occurrence.





NEDAK ETHANOL, LLC HAS REQUESTED THAT THE PORTIONS OF THIS DOCUMENT DENOTED BY
BOXES AND ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2
PROMULGA1ED UNDER THE SECURITIES EXCHANGE ACT OF 1934.


 
 

--------------------------------------------------------------------------------

 
EXECUTION VERSION

 
(iv)
Comprehensive Automobile  Liability Insurance for coverage of owned, non-owned
and hired vehicles, trailers, semi-trailers designed for travel on public roads,
whether licensed or not, with a minimum combined single limit of $[*] per
occurrence for bodily injury, including death and property damage.



(v)
Excess or Umbrella Liability Insurance including Employer’s Liability Insurance
over and above the limits specified in (ii), (iii) and (iv) above with a minimum
limit of $[*] per occurrence.



(vi)
Business Interruption Insurance with a minimum overall policy limit of at least
$[*], including lost business income and extra expenses due to a covered peril
(including while in transit, and including extra expenses incurred by Tenaska
(as an additional insured) including but not limited to those related to the
termination or un-winding of any transactions or contracts entered into by
Tenaska related to this Agreement), prohibition of access by a civil authority,
loss of utilities, along with coverage for suspension of operations for
pollutant clean-up or removal.



All insurance coverages shall be provided by insurers rated A- VIII or better by
A.M. Best.   Tenaska shall be included as an additional insured on all polices
except worker’s compensation.  Within thirty (30) days of the Effective Date,
NEDAK shall deliver to Tenaska certificates indicating that the coverages
required under this Agreement are in full force and effect.  Failure of NEDAK to
maintain such insurance at any time during the Term of this Agreement shall be
deemed to be an Event of Default hereunder subject to Section 25(a)(iii).  NEDAK
shall be solely responsible for the payment of any and all deductibles under any
insurance policies obtained by NEDAK to comply with this Section 8.


(b)           In the event that an occurrence or event occurs for which NEDAK
files a claim with its insurance carrier under its business interruption
insurance (or Tenaska files such claim as an additional insured), and such
insurance carrier pays NEDAK any proceeds related to such claim, then in such
case, irrespective of whether NEDAK has claimed that such occurrence or event
constitutes Force Majeure under this Agreement, and irrespective of anything to
the contrary in this Agreement, [*]  Any amount paid under any extra expense
endorsement will be deemed to be a Determined Claim.  This Section 8(b) shall
survive the expiration or termination of this Agreement.












NEDAK ETHANOL, LLC HAS REQUESTED THAT THE PORTIONS OF THIS DOCUMENT DENOTED BY
BOXES AND ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2
PROMULGA1ED UNDER THE SECURITIES EXCHANGE ACT OF 1934.
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
8.           Guaranteed Processing Yields.
 
(a)   NEDAK shall process all corn, natural gasoline, and natural gas delivered
to the Plant pursuant to this Agreement into the Products.  NEDAK shall meet or
exceed the following processing yields (each a “Guaranteed Processing Yield”)
for the Products specified below:
 
Yield
Guaranteed Processing Yield
Ethanol vs. corn
[*] gallons (denatured) per Bushel
DGS vs. corn
[*] pounds per Bushel (DGS – dry)
[*] pounds per Bushel (DGS – wet)



Tenaska will measure the processing yield for each day during the Term of the
Agreement.  Tenaska will measure the processing yield for each of Ethanol vs.
corn and DGS vs. corn (both dry and wet) to ensure that they meet the Guaranteed
Processing Yields set forth above.  Tenaska will measure each respective
processing yield by comparing (1) [*]; to (2) [*], all based on NEDAK’s books
and records.  The processing yields as measured (absent manifest error) by
Tenaska, shall be the “Actual Processing Yields”.
 
 (b)           If, at any time during the Term of this Agreement, the Actual
Processing Yields averaged over any given week during the Term are not equal to
or in excess of the Guaranteed Processing Yields (a “Yield Default”), then in
such case Tenaska shall have the right to hire an independent inspector, at its
sole expense, to inspect the Facility and all inventories held at the Facility
pursuant to Section 27 of this Agreement, in order to determine the cause of the
Yield Default.  Notwithstanding anything in this Agreement to the contrary, in
the event that based on the findings of such independent inspector, Tenaska
determines in its sole discretion that the cause of the Yield Default cannot be
adequately cured by NEDAK within thirty (30) days of the inspection by the
independent inspector, then such shall constitute an Event of Default with
respect to NEDAK.
 
9.           Product Quality.
 
(a)           Products produced by the Plant shall meet all of the applicable
Quality Specifications for such Products.  On each Business Day during the Term,
NEDAK shall deliver to Tenaska (i) a certificate of analysis for all Ethanol
produced by the Plant during the immediately preceding Processing Day(s); and
(ii) the most recent feed quality guarantee (feed tag) for all DGS produced by
the Plant during the period applicable to such feed quality guarantee.  Tenaska
shall have the right to test and measure the




NEDAK ETHANOL, LLC HAS REQUESTED THAT THE PORTIONS OF THIS DOCUMENT DENOTED BY
BOXES AND ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2
PROMULGA1ED UNDER THE SECURITIES EXCHANGE ACT OF 1934.


 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
 
Products held in inventory at the Facility at a reasonable frequency, and NEDAK
shall provide Tenaska and its agents and representatives reasonable access to
the Facility and the inventories of such Products to perform such testing; and
such right shall survive the expiration or termination of this Agreement, but
only for the period required for Tenaska to remove all products to which it has
title pursuant to this Agreement from the Facility premises.  Such testing shall
be performed at Tenaska’s sole cost.
 
(b)            In the event that any such quality tests performed by Tenaska in
either (i) two (2) consecutive calendar months, or (ii) any three (3) calendar
months within any rolling twelve (12) month period during the Term of this
Agreement, reveal results that indicate any of such Products have failed to meet
the Quality Specifications, then in such case Tenaska shall have the right to
suspend the performance of its obligations under this Agreement.    Tenaska
shall notify NEDAK in writing of such suspension. NEDAK shall immediately take
all commercially reasonable action to correct the conditions giving rise to the
delivery of the non-conforming Product.  Such suspension shall continue until
NEDAK provides Tenaska with assurances in writing that are satisfactory to
Tenaska in its reasonable judgment that the conditions causing delivery of
non-conforming Product have been corrected and that NEDAK can and shall deliver
Product meeting the Quality Specifications as required hereunder.   If (i) NEDAK
fails to give such assurances within ten (10) days after the date of Tenaska’s
notice of suspension, or (ii) within the ensuing thirty (30) days after such
resumption of performance, any of the Products fail to meet the Quality
Specifications, such shall constitute an Event of Default hereunder with respect
to NEDAK.
 
(c)           NEDAK shall be liable to Tenaska for any out-of-pocket losses,
costs, or damages incurred by Tenaska associated with such Products that do not
meet the Quality Specifications.  This Section 10(c) shall survive the
expiration or termination of this Agreement.
 
10.           Sale of DGS.
 
(a)           Tenaska shall, with the reasonable cooperation of NEDAK, sell the
DGS produced by the Plant to one or more third parties, adjusting the balance of
wet and dry DGS consistent with the risk policy drafted pursuant to Section
19(b) and the objective of maximizing net proceeds from DGS taking into account
energy and transportation costs, contract term and potential impact on ethanol
value (i.e. carbon footprint), if applicable.  Tenaska shall attempt to find
potential purchasers of DGS in the market.  Tenaska shall be the sole named
seller on any contract to sell such DGS.  NEDAK shall not be authorized to enter
into any DGS sales transactions for its own account.
 
(b)           NEDAK agrees that it is not authorized to act as an agent on
behalf of Tenaska to enter into any transaction, make any offer to purchase or
sell any DGS, or take any other action to bind Tenaska, and agrees that it will
not act in such capacity, nor represent to any third party that it is acting in
such capacity on behalf of Tenaska.
 
 
 
 

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
(c)           If any proposed DGS sales transaction is identified by NEDAK, then
NEDAK shall notify Tenaska of (i) the identity of such potential purchaser, (ii)
the proposed terms of the potential DGS sale transaction (including, but not
limited to, price and quantity), and (iii) the relevant contact information for
such potential purchaser, so that Tenaska may attempt to enter into a contract
to sell DGS to such potential purchaser.
 
(d)           Tenaska may reject any particular potential purchaser of DGS if,
in Tenaska’s sole discretion, Tenaska is not willing to (1) extend credit to
such potential purchaser on terms that are no more restrictive than those
extended to Tenaska’s other customers that have similar creditworthiness
profiles; or (2) accept contract terms that are substantially similar to those
that Tenaska utilizes for other similar commodities.
 
(e)           The Parties will work in good faith to establish credit with
potential DGS buyers.  Such potential DGS buyers shall each be required to fully
complete Tenaska’s credit application.  Upon receipt of a fully-completed credit
application, Tenaska shall conduct its credit evaluation process.  To the extent
Tenaska establishes a credit line for any such DGS buyer, then Tenaska shall
communicate the limit of such credit line to NEDAK.  To the extent Tenaska
decides not to establish a credit line for any such DGS buyer, then Tenaska
shall communicate to NEDAK that such DGS buyer’s credit limit is zero dollars
($0).


11.           Sale of Ethanol.
 
(a)           Tenaska shall, with the reasonable cooperation of NEDAK, sell the
Ethanol produced by the Plant to one or more third parties consistent with the
risk policy drafted pursuant to Section 19(b) and the objective of maximizing
net proceeds from Ethanol.  Tenaska shall attempt to find potential purchasers
of Ethanol in the market. Tenaska shall be the sole named seller on any contract
to sell such Ethanol.  NEDAK shall not be authorized to enter into any Ethanol
sales transactions for its own account.
 
(b)           NEDAK agrees that it is not authorized to act as an agent on
behalf of Tenaska to enter into any transaction, make any offer to purchase or
sell any Ethanol, or take any other action to bind Tenaska, and agrees that it
will not act in such capacity, nor represent to any third party that it is
acting in such capacity on behalf of Tenaska.
 
(c)           If any proposed Ethanol sales transaction is identified by NEDAK,
then NEDAK shall notify Tenaska of (i) the identity of such potential purchaser,
(ii) the proposed terms of the potential Ethanol sale transaction (including,
but not limited to, price and quantity), and (iii) the relevant contact
information for such potential purchaser, so that Tenaska may attempt to enter
into a contract to sell Ethanol to such potential purchaser.
 
(d)           Tenaska may reject any particular potential purchaser of Ethanol
if,  in Tenaska’s sole discretion, Tenaska is not willing to (1) extend credit
to such potential purchaser on terms similar to those extended to Tenaska’s
other customers with similar creditworthiness profiles; or (2) accept contract
terms that are substantially different than those Tenaska utilizes for other
similar commodities.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
 
(e)           The Parties will work in good faith to establish credit with
potential Ethanol buyers.  Such potential Ethanol buyers shall each be required
to fully complete Tenaska’s credit application.  Upon receipt of a
fully-completed credit application, Tenaska shall conduct its credit evaluation
process.  To the extent Tenaska establishes a credit line for any such Ethanol
buyer, Tenaska shall communicate the limit of such credit line to NEDAK.  To the
extent Tenaska decides not to establish a credit line for any such Ethanol
buyer, then Tenaska shall communicate to NEDAK that such Ethanol buyer’s credit
limit is zero dollars ($0).
 
12.           Transportation of Products.  Tenaska shall be responsible for
procuring and scheduling trucks and scheduling railcars procured by NEDAK to
transport the Products from the Facility in a sufficient and timely manner.  For
the sake of clarity, NEDAK shall be solely responsible for procuring and
scheduling trucks that transport Products between  the Plant and NEDAK’s
transloading facility.
 
13.           Assignment of Transactions In Effect On The Effective Date.  To
the extent that as of the Effective Date, NEDAK has contracts or agreements for
(i) the purchase of corn, natural gas, or natural gasoline; and/or (ii) the sale
of Ethanol or DGS, in either case, pursuant to which deliveries are to continue
to be made subsequent to the Effective Date, then NEDAK shall provide copies of
such contracts or agreements to Tenaska.  If Tenaska determines in its sole
discretion that it desires to take assignment of any such contracts or
agreements for purposes of this Agreement, then Tenaska shall identify such
contracts or agreements to NEDAK.   Such determination by Tenaska may be based
on a number of factors, including but not limited to the terms and conditions of
each such contract or agreement, and the creditworthiness of the respective
counterparty to each such contract or agreement.  Once such contracts or
agreements have been identified by Tenaska, NEDAK shall assign such contracts or
agreements to Tenaska and Tenaska shall accept such assignment.  The assignment
of such contracts will be subject to the respective counterparty to each such
contract or agreement providing its written consent to such assignment (to the
extent required by the terms of the respective contract or agreement).  To the
extent such contracts and agreements are assigned from NEDAK to Tenaska, such
contracts and agreements shall be performed in the normal course of business and
shall be included in the calculation of the Crush Margin.  If Tenaska determines
in its sole discretion that it desires not to take assignment of any such
contracts or agreements for purposes of this Agreement, Tenaska will cooperate
with NEDAK to provide for other market alternatives with respect to such
contracts.
 
14.           Purchase of Inventories Upon The Effective Date. On the Effective
Date, NEDAK shall sell to Tenaska and Tenaska shall purchase from NEDAK all
corn, natural gasoline and Ethanol (except for the Tank Bottoms and except for
any Ethanol to which Tenaska already has title pursuant to any transaction
previously entered into between NEDAK and Tenaska), that are being held in
inventory at the Facility as of 6:00 a.m. Central Time on the Effective
Date.  The Parties shall cooperate to agree on the exact amounts of corn,
natural gasoline and/or Ethanol that will be sold pursuant to this Section 15
(which may include a Tenaska representative overseeing and/or verifying
inventory measurements).  The price that Tenaska shall pay to NEDAK for such
products will be mutually agreed between the Parties and shall be based upon
prevailing market rates in
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
effect as of the Effective Date.  Title to all such corn, natural gasoline and
Ethanol shall pass from NEDAK to Tenaska at the time the Parties execute and
deliver to each other a written confirmation setting forth the amounts of such
products being sold and the associated sales prices therefor.  Tenaska shall pay
NEDAK the aggregate sales price for such products on the date that Tenaska pays
NEDAK the first [*] as set forth in Section 18.  Such inventory of corn and
natural gasoline shall be processed, and such inventory of Ethanol shall be sold
pursuant to the terms of this Agreement, and all resulting proceeds shall be
included in the calculation of the Crush Margin.
 
15.           Curtailment of Deliveries.  With respect to the sale of Products
to third parties as contemplated in this Agreement, the Parties acknowledge and
agree that because Tenaska will be bearing the credit risk of such third party
purchasers, but NEDAK will be overseeing the loading of such Products for
delivery from the Facility, Tenaska may instruct NEDAK at any time to
immediately curtail deliveries of Products to any such third party purchaser
(such instruction shall be provided by written notice (e-mail acceptable), from
Tenaska to NEDAK), and NEDAK shall have the obligation to abide by such
instruction.  In the event that Tenaska instructs NEDAK to immediately curtail
deliveries of Products to any third party purchaser, and NEDAK fails to do so
for whatever reason, if Tenaska suffers any economic loss as a result of such
third party purchaser failing to pay Tenaska any amounts owed for such Products
delivered after such instructions have been given by Tenaska to NEDAK, Tenaska
shall have the right to set off the amount of such loss against any amount that
Tenaska may owe to NEDAK under this Agreement.
 
16.           Renewable Identification Numbers.  Tenaska shall work with NEDAK
(or its representative) to ensure that the proper documentation has been
generated by NEDAK and delivered from NEDAK to Tenaska to properly create and
transfer to Tenaska renewable identification numbers (RINS), associated with the
Ethanol produced pursuant to this Agreement as required by the United States
Environmental Protection Agency.  Upon the termination of this Agreement, the
Parties shall cooperate to ensure that all information or records relating to
the RINS as is reasonably necessary for NEDAK to comply with the requirements of
the United States Environmental Protection Agency are passed from Tenaska to
NEDAK.  Such obligation shall survive the termination of this Agreement.
 
17.           Payments and Fees.
 
(a)           The difference between the costs related to the feedstocks
processed pursuant to this Agreement (i.e. corn, natural gas and natural
gasoline), and the sales proceeds from the sale of the resulting Products will
yield a crush margin (the “Crush Margin”).  A description of how the Crush
Margin shall be calculated is set forth below in this Section 18.  From the
Crush Margin, payments will be distributed to the Parties as described in this
Section 18.  Tenaska will deduct and retain a fee (the “Tenaska Fee”) from the
Crush
 
NEDAK ETHANOL, LLC HAS REQUESTED THAT THE PORTIONS OF THIS DOCUMENT DENOTED BY
BOXES AND ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2
PROMULGA1ED UNDER THE SECURITIES EXCHANGE ACT OF 1934.
Margin, and will then pay to NEDAK the remainder of the Crush Margin (the
“Tolling Payment”).  The Tolling Payment will be paid [*], followed by a
[*].  Descriptions of how such amounts shall be calculated and paid are set
forth below in this Section 18.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
 
 
(b)           For each Production Month during the Term of this Agreement,
Tenaska shall calculate the Crush Margin as follows:
 
 
Crush Margin  =  [*]

 
 
Where:
 
 
[*]



 (c)           For each Production Month, based on the calculation of the Crush
Margin, Tenaska shall deduct and retain the Tenaska Fee.  The Tenaska Fee shall
be calculated as follows:


Tenaska Fee  = [*]


Where:


[*].
 
 

  Crush Margin  Tf        $[*] [*]     $[*] [*]     Above $[*] [*]  



(d)           The Tolling Payment due to NEDAK shall equal [*] minus the Tenaska
Fee.  On a [*] basis during the Term of this Agreement, Tenaska shall pay to
NEDAK a portion of the Tolling Payment in the form of a [*.]  The [*] will be
paid to NEDAK [*].  The Parties agree that the [*] will be based on [*]% of the
estimated Crush Margin for the applicable month.  Tenaska may adjust the amount
of the [*] if production volumes, yields or market prices are forecasted to be
at levels that would result in an estimated aggregate crush margin (i.e. Crush
Margin multiplied by the applicable volume), that would be less than [*].


(g)           The final settlement of the Tolling Payment will be finalized [*]


NEDAK ETHANOL, LLC HAS REQUESTED THAT THE PORTIONS OF THIS DOCUMENT DENOTED BY
BOXES AND ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2
PROMULGA1ED UNDER THE SECURITIES EXCHANGE ACT OF 1934.

 
 

--------------------------------------------------------------------------------

 
EXECUTION VERSION





18.           Hedged Volumes.
 
(a)           All transactions for the purchase of corn, natural gasoline and
natural gas will be balanced with transactions for the sale of equivalent
amounts of DGS and Ethanol in accordance with mutually agreed upon yield
targets.   In the event that purchases and sales are not balanced, Tenaska will
enter into financial derivative contracts to hedge the corresponding
exposures.  It is the intent of the Parties that they maintain as flat of a
position as possible and that they not engage in speculation with respect to
such hedging decisions.  The amounts of corn, natural gasoline, natural gas, DGS
and Ethanol that are hedged by Tenaska placing an order or orders on the CBOT,
NYMEX or entering into one or more transactions with other third parties to
lock-in a Crush Margin shall be referred to herein as the “Hedged Volumes”.
 
(b)           Tenaska and NEDAK will jointly draft a risk policy to provide
guidelines for the volume and tenor of Hedged Volumes based upon market values
for the estimated forward Crush Margin; provided, however, that in the event the
Parties disagree regarding the application of such risk policy, Tenaska shall
determine in its sole discretion the volume and tenor of forward
positions.  Tenaska will be solely responsible for providing any required credit
support and/or margin to any applicable trading exchange or counterparty for
Hedged Volumes.
 
19.           Operational Costs and Expenses.  All costs and expenses related to
the operation and maintenance of the Facility shall be the sole responsibility
of NEDAK.  NEDAK shall indemnify, defend and hold harmless Tenaska from any and
all such costs and expenses.  This Section 20 shall survive the expiration or
termination of this Agreement.
 
20.           Operation of Facility.  NEDAK shall operate and maintain the
Facility in accordance with Good Operating Practices, and shall ensure that all
equipment installed in the Facility shall be suitable for the intended purpose,
and shall meet the requirements of applicable codes and standards.
 
21.           Compliance with Applicable Law.  NEDAK shall operate and maintain
the Facility in compliance with all Applicable Law.
 
22.           Governmental Approvals.  NEDAK agrees to seek, obtain, maintain,
comply with and, as necessary, renew, replace, or modify from time to time, and
in a timely manner, any and all Governmental Approvals, which are required by
Applicable Law related to the operation of the Facility, as prerequisites to
engaging in the activities contemplated in this Agreement.  The cost of
compliance with all such Governmental Approvals shall be NEDAK’s sole
responsibility.
 
23.           Force Majeure.  If either Party is rendered unable by Force
Majeure to carry out, in whole or in part, its obligations hereunder, such Party
shall provide notice and reasonably full details of the event to the other Party
as soon as reasonably practicable after the occurrence of the event (but in no
event later than twenty-four (24) hours of the
 
 
 
 

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
initial occurrence thereof).  Such notice may be given verbally but shall be
confirmed in writing as soon as practicable thereafter.  For so long as the
event of Force Majeure is continuing, the obligations of the Party affected by
the Force Majeure (other than the obligation to make payments hereunder) shall
be suspended to the extent made necessary by the Force Majeure.  The Party
claiming Force Majeure shall exercise commercially reasonable efforts to remedy
the Force Majeure as soon as practicable and shall keep the other Party advised
as to the continuance of the Force Majeure event.  If an event of Force Majeure
persists for a continuous period of at least thirty (30) calendar days, then the
Party not claiming Force Majeure shall have the option, upon three (3) Business
Days’ prior written notice, to terminate this Agreement.  Such termination shall
be without penalty or further liability of either Party.  Nothing herein shall
be construed so as to obligate any Party to settle any strike, work stoppage or
other labor dispute or disturbance or to make significant capital expenditures,
except in the sole discretion of the Party experiencing such difficulty.
 
24.           Events of Default; Remedies.
 
(a)           An “Event of Default” shall mean, with respect to a Party (the
“Defaulting Party”), the occurrence of any of the following:


(i)           the failure to make, when due, any payment required pursuant to
this Agreement if such failure is not remedied within seven (7) Business Days
after receipt of written notice;


(ii)           any representation or warranty made by such Party herein is false
or misleading in any material respect when made or when deemed made or repeated;


(iii)           the failure to perform any material covenant or obligation set
forth in this Agreement (except to the extent constituting a separate Event of
Default) if such failure is not remedied within twenty (20) Business Days after
written notice.


(iv)           such Party becomes the subject of a Bankruptcy Proceeding;


(v)           such Party consolidates or amalgamates with, or merges with or
into, or transfers all or substantially all of its assets to, another entity
and, at the time of such consolidation, amalgamation, merger or transfer, the
resulting, surviving or transferee entity fails to assume all the obligations of
such Party under this Agreement to which it or its predecessor was a party by
operation of law or pursuant to an agreement reasonably satisfactory to the
other Party; or


(vi)           an event as described in Section 9(b), or 10(b) occurs.


(b)           For so long as an Event of Default has occurred and is continuing,
the other Party (the “Non-Defaulting Party”) shall have the right, in its sole
discretion and upon written notice to the Defaulting Party, to (i) designate a
day (by providing the Defaulting Party with written notice thereof), which such
day shall be within 21 days after the delivery of such notice, upon which the
Non-Defaulting Party will accelerate all amounts owing
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
 
 
between the Parties through such day and liquidate and terminate this Agreement
(as provided below); (ii) withhold payments due to the Defaulting Party under
this Agreement; and/or (iii) suspend performance under this
Agreement  (provided, however, that in no event shall any such withholding or
suspension continue for longer than ten (10) Business Days unless the
Non-Defaulting Party shall have already delivered the written notice
contemplated in Section 25(b)(i) above concerning termination and liquidation of
the Agreement). If the Non-Defaulting Party chooses to liquidate and terminate
this Agreement, the Non-Defaulting Party shall calculate the Termination Payment
resulting from the termination of this Agreement and deliver to the Defaulting
Party a written invoice for such Termination Payment and showing, in reasonable
detail, the calculation of such Termination Payment.  The Termination Payment
shall be due from the Defaulting Party to the Non-Defaulting Party within five
(5) days after the Non-Defaulting Party’s receipt of such invoice.
 
(c)           To the extent NEDAK is the Defaulting Party, Tenaska shall also be
entitled to take any necessary action to repossess any corn, natural gas,
natural gasoline, and any Products located at the Facility to which Tenaska has
title, without having to initiate any action for replevin or otherwise, and
NEDAK agrees to cooperate with Tenaska to effectuate such repossession by
Tenaska.  This Section 25 shall survive the expiration or termination of this
Agreement.
 
25.           Wind-Down.  In the event that either Party has delivered to the
other Party notice of termination of this Agreement pursuant to its terms, or
the Term of this Agreement will expire within thirty (30) or fewer days, then in
such case the Parties agree to continue to perform their respective obligations
under this Agreement until such time as such expiration or termination actually
becomes effective; provided, however, [*]  At such time that Tenaska has
calculated all [*], Tenaska shall prepare and deliver to NEDAK a written
statement detailing all such [*] and accounting for the application and amounts
[*].  Upon delivery of such written statement by Tenaska to NEDAK, Tenaska shall
also deliver to NEDAK any remaining funds [*].  This Section 26 shall survive
the expiration or termination of this Agreement.
 
26.           Access and Audit; Financial Reports and Financial Statements.
 
(a)           Tenaska and/or its designated representatives (including but not
limited to its agents, auditors, consultants, and engineers), upon reasonable
advance notice to NEDAK and during NEDAK’s normal administrative working hours,
shall be granted by NEDAK access to and shall be permitted to inspect (i) the
Facility, including but not limited to all storage vessels, and bins, and (ii)
any and all records related to the processing of corn pursuant to this Agreement
or related to any of NEDAK’s obligations under this Agreement.   In the event
that NEDAK denies  Tenaska and/or Tenaska’s  representatives
 
NEDAK ETHANOL, LLC HAS REQUESTED THAT THE PORTIONS OF THIS DOCUMENT DENOTED BY
BOXES AND ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2
PROMULGA1ED UNDER THE SECURITIES EXCHANGE ACT OF 1934.

 
 

--------------------------------------------------------------------------------

 
EXECUTION VERSION



such access and/or right to inspect, NEDAK agrees that monetary damages would
not be an appropriate or sufficient remedy for such an occurrence and that
Tenaska shall have the right to pursue specific performance, injunction or other
equitable relief compelling NEDAK to grant such access to Tenaska.  NEDAK hereby
explicitly waives any defense related to the pursuit of such relief and waives
any requirement for the securing or posting of any bond in connection with such
remedy.
 
(b)           NEDAK and/or its designated representatives (including but not
limited to its agents, auditors, consultants, and engineers), upon reasonable
advance notice to Tenaska and during Tenaska’s normal working hours, shall be
granted by Tenaska access to and shall be permitted to inspect any and all
records related to Tenaska’s obligations under this Agreement. In the event that
Tenaska denies NEDAK and/or NEDAK’s representatives such access and/or right to
inspect, Tenaska agrees that monetary damages would not be an appropriate or
sufficient remedy for such an occurrence and that NEDAK shall have the right to
pursue specific performance, injunction or other equitable relief compelling
Tenaska to grant such access to NEDAK.  Tenaska hereby explicitly waives any
defense related to the pursuit of such relief and waives any requirement for the
securing or posting of any bond in connection with such remedy.
 
(c)           On at least a weekly basis during the Term, NEDAK shall deliver to
Tenaska a cash model report, prepared in sufficient detail so as to be
acceptable to Tenaska in its reasonably exercised discretion, which shows
NEDAK’s then-current cash position.  By the 30th day of each calendar month
during the Term of this Agreement, NEDAK shall deliver to Tenaska a copy of
NEDAK’s balance sheet and statements of income and retained earnings, as of the
end of the immediately preceding calendar month, as prepared in accordance with
generally accepted accounting principles in the United States of America in
effect from time to time, consistently applied.
 
27.           Taxes.  Each Party shall use reasonable efforts to administer this
Agreement and implement its provisions in accordance with the intent to minimize
Taxes.  If either Party is exempt from Taxes, it shall provide to the other
Party a certificate of exemption or other reasonably satisfactory evidence of
such exemption. Each Party shall use reasonable efforts to obtain and cooperate
with the attempts by the other Party to obtain any pass through, exemption from
or reduction of any Tax.  Each Party hereby agrees to indemnify, release, defend
and hold harmless the other Party from and against any and all Taxes that are
the responsibility of such Party.  This Section 27 shall survive the expiration
or termination of this Agreement.
 
28.           Indemnification.
 
(a)           NEDAK, for itself and its successors and permitted assigns, agrees
to indemnify, defend and hold Tenaska and its respective directors, officers,
employees and agents harmless from and against (i) all Claims arising with
respect to the corn purchased to be processed at the Facility and any of the
Products produced at the Facility pursuant to this Agreement while NEDAK has
control and risk of loss thereof; (ii) all Claims that are caused by NEDAK’s
breach of this Agreement; and (iii) all Claims incurred by Tenaska by reason of
NEDAK’s violation of Applicable Law in its performance under
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION

 
this Agreement.  This Section 29(a) shall not be applicable to any Claims
arising out of the negligent acts or omissions of or breach of this Agreement by
Tenaska or its agents.  Tenaska shall give NEDAK prompt written notice of any
Claims of which Tenaska receives notice arising out of or in connection with
this Agreement and covered by this indemnity.  NEDAK may, at its election
control the defense of any Claim subject to this indemnity asserted by a third
party with counsel reasonably satisfactory to Tenaska (which consent to such
choice of counsel shall not be unreasonably withheld, conditioned or delayed)
and Tenaska shall have the right to reasonably participate in any defense. This
indemnification shall not be limited by any insurance carried by NEDAK or by any
contractor retained by NEDAK to provide any delivery or other services.
 
(b)           Tenaska, for itself and its successors and permitted assigns,
agrees to indemnify defend and hold NEDAK and its respective directors,
officers, employees and agents harmless from and against (i) all Claims arising
with respect to the corn purchased to be processed at the Facility and any of
the Products produced at the Facility pursuant to this Agreement while Tenaska
has control and risk of loss thereof; (ii) all Claims that are caused by
Tenaska’s breach of this Agreement; and (iii) all Claims incurred by NEDAK by
reason of Tenaska’s violation of Applicable Law in its performance under this
Agreement.   This Section 29(b) shall not be applicable to any Claims arising
out of the negligent acts or omissions of or breach of this Agreement by NEDAK
or its agents.  NEDAK shall give Tenaska prompt written notice of any Claims of
which NEDAK receives notice arising out of or in connection with this Agreement
and covered by this indemnity.  Tenaska may, at its election control the defense
of any Claim subject to this indemnity asserted by a third party with counsel
reasonably satisfactory to NEDAK (which consent to such choice of counsel shall
not be unreasonably withheld, conditioned or delayed) and NEDAK shall have the
right to reasonably participate in any defense.   This indemnification shall not
be limited by any insurance carried by Tenaska or any contractor retained by
Tenaska to provide any services hereunder.
 
(c)           This Section 29 shall survive the expiration or termination of
this Agreement.
 
29.           Limitation of Remedies, Liability and Damages. THE PARTIES CONFIRM
THAT THE EXPRESS REMEDIES AND MEASURES OF DAMAGES PROVIDED IN THIS AGREEMENT
SATISFY THE ESSENTIAL PURPOSES HEREOF.  FOR BREACH OF ANY PROVISION FOR WHICH AN
EXPRESS REMEDY OR MEASURE OF DAMAGES IS PROVIDED IN THIS AGREEMENT, SUCH EXPRESS
REMEDY OR MEASURE OF DAMAGES SHALL BE LIMITED AS SET FORTH IN SUCH PROVISION AND
ALL OTHER REMEDIES OR DAMAGES AT LAW OR IN EQUITY ARE HEREBY WAIVED UNLESS
OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT.  IF NO REMEDY OR MEASURE OF
DAMAGES IS EXPRESSLY HEREIN PROVIDED, THE LIABLE PARTY’S LIABILITY SHALL BE
LIMITED TO DIRECT ACTUAL DAMAGES ONLY.  SUCH DIRECT ACTUAL DAMAGES SHALL BE THE
SOLE AND EXCLUSIVE REMEDY AND ALL OTHER REMEDIES OR DAMAGES AT LAW OR IN EQUITY
ARE WAIVED UNLESS EXPRESSLY PROVIDED IN THIS AGREEMENT.  IN NO EVENT SHALL
EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR CONSEQUENTIAL, INCIDENTAL,
PUNITIVE, EXEMPLARY OR INDIRECT DAMAGES, LOST
 
 
 

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
 
 
PROFITS OR OTHER BUSINESS INTERRUPTION DAMAGES, BY STATUTE IN TORT OR CONTRACT,
UNDER ANY INDEMNITY PROVISION OR OTHERWISE.  TO THE EXTENT ANY DAMAGES REQUIRED
TO BE PAID HEREUNDER ARE LIQUIDATED, THE PARTIES ACKNOWLEDGE THAT THE DAMAGES
ARE DIFFICULT OR IMPOSSIBLE TO DETERMINE, OR OTHERWISE OBTAINING AN ADEQUATE
REMEDY IS INCONVENIENT AND THE DAMAGES CALCULATED HEREUNDER CONSTITUTE A
REASONABLE APPROXIMATION OF THE HARM OR LOSS.  THIS SECTION 30 SHALL SURVIVE THE
EXPIRATION OR TERMINATION OF THIS AGREEMENT.
 
30.           Representations and Warranties.  On the Effective Date of this
Agreement and throughout the entire Term of this Agreement, each Party
represents and warrants to the other that:  (a) it is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
formation; (b) the execution, delivery and performance of this Agreement have
been duly authorized by all necessary corporate or other organizational action
on its part and do not violate or conflict with any law applicable to it, its
organizational documents or any order or judgment of a court or other agency of
government applicable to it or its assets; (c) its obligations under this
Agreement are legally valid and binding obligations, enforceable in accordance
with their terms; (d) it has all necessary Governmental Approvals required in
connection with the execution, delivery and performance of this Agreement; and
(e) there are no Bankruptcy Proceedings pending or being contemplated by it or,
to its knowledge, threatened against it, and there are no other legal
proceedings pending before any court or governmental authority that would
reasonably be expected to materially adversely affect its ability to perform its
obligations under this Agreement.
 
31.           Nature of Agreement.  The Parties acknowledge and agree that this
Agreement is intended by the Parties to constitute a bailment, and not a
consignment or any other legal relationship between the Parties.  If Tenaska
elects to file a UCC-1 financing statement or takes any other action to perfect
a security interest in the corn purchased to be processed at the Facility and/or
any of the Products produced at the Facility, (a) such action shall not be
construed to infer any intention contrary to that described in the preceding
sentence; and (b) NEDAK consents to any such action and agrees to take such
action as Tenaska may reasonably request, at Tenaska’s sole cost, to ensure that
Tenaska’s security interest in such corn purchased to be processed at the
Facility and/or any of the Products produced at the Facility is perfected.
 
32.           Exclusivity; Specific Performance.  During the Term of the
Agreement so long as no default or Event of Default or a Force Majeure event in
any case applicable to Tenaska has occurred and is continuing, NEDAK shall not
have the right to utilize the Facility to process corn owned by any party other
than Tenaska (including any owned by NEDAK).  Except as provided in the
preceding sentence, NEDAK each expressly agrees that during the Term of the
Agreement, the Facility shall be utilized solely to process corn owned by
Tenaska as described in this Agreement.  NEDAK acknowledges that, throughout the
Term of this Agreement, Tenaska will have a need for the services  required to
be provided by NEDAK hereunder, will be relying on the Facility to meet those
needs, and would have no adequate remedy at law in the event NEDAK were to
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
utilize the Facility to process corn owned by any party other than Tenaska in
breach of this Agreement; and NEDAK therefore agrees that, in such event,
Tenaska would be entitled to specific performance of NEDAK's obligations to
supply to Tenaska the services described herein subject to the limitations
provided in this Agreement and otherwise in accordance with this Agreement.
 
33.           Assignment.  This Agreement shall inure to the benefit of and be
binding upon the Parties and their respective successors and permitted
assigns.  Neither Party shall assign this Agreement or any of its rights or
obligations hereunder without the prior written consent of the other Party,
which consent shall not be unreasonably withheld, conditioned, or delayed;
provided, that, either Party may assign this Agreement to any of its lenders as
collateral without any such consent and each Party shall execute all consents,
estoppels, waivers and other documents and instruments reasonably requested by
the other Party’s lenders.  Any such assignee shall agree in writing to be bound
by the terms and conditions of this Agreement.
 
34.           Notices.  Notices provided for or required to be in writing herein
shall be delivered by hand or e-mail or transmitted by facsimile or sent by
certified mail, postage prepaid, return receipt requested, or by overnight mail
or courier.  Notices hand delivered or delivered by e-mail, shall be deemed
delivered by the close of the Business Day on which it was hand delivered or
delivered by e-mail (unless hand delivered or transmitted by e-mail after 5:00
p.m. Central Time on such Business Day, in which case it shall be deemed
received on the next following Business Day.) Notices provided by facsimile
shall be deemed to have been received upon the sending Party’s receipt of its
facsimile machine’s confirmation of a successful transmission.  If the day on
which such facsimile is received is not a Business Day or is after 5:00 p.m.
Central Time on a Business Day, then such facsimile shall be deemed to have been
received on the next following Business Day.  Notices provided by certified
mail, postage prepaid, return receipt requested, or by overnight mail or
courier, shall be deemed to have been received on the date noted as delivered on
the receipt or tracking registry, as applicable.  This Section 35 shall be
applicable whenever words such as “notify,” “submit,” “give,” or similar
language are used in the context of giving notice to a party.  Any notice sent
pursuant to Sections 25, 29 or 42 shall not be delivered via e-mail.
 
NEDAK:
 
Jerome Fagerland, CEO
NEDAK Ethanol, LLC
P.O. Box 391
Hillcrest Road,
Atkinson, Nebraska  68713
Ph:(402)925-5570
Fax:(402)925-2988
E-mail:jerome@nedakethanol.com
 
 
 
 

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
 
 
With a copy of any notice sent pursuant to Section 25 or 29 also sent to:


David Bracht
Husch Blackwell LLP
1620 Dodge Street, Suite 2100
Omaha, NE  68102
Ph: (402)964-5025
E-mail: David.Bracht@huschblackwell.com


Tenaska:


                      Natalie Mason
Tenaska Biofuels, LLC
1045 N. 115th Street, Suite 200
Omaha, NE  68154
Ph: (402) 938-1645
Fax: (402) 938-6900
E-mail: nmason@tenaska.com


With a copy of any notice sent pursuant to Section 25 or 29 also sent to:


General Counsel
Tenaska, Inc.
1044 N. 115th Street
Omaha, NE  68154


35.           Confidentiality; Intellectual Property.
 
           (a)           No Party shall disclose (1) the terms of this Agreement
to a third party (other than a Party’s and its affiliates’ employees, lenders,
counsel, accountants or prospective permitted purchasers of a Party or all or
substantially all of such Party’s assets or of any rights under this Agreement,
in each case who have agreed to keep such terms confidential); or (2) any
Confidential Information of a Party disclosed by or on behalf of such Party to
the other Party which Confidential Information shall be used by the receiving
Party solely to fulfill its obligations hereunder, except in order to comply
with  Applicable Law or any exchange rule; provided, however, that each Party
shall notify the other Party of any proceeding of which it is aware which may
result in disclosure, if and to the extent such notice is not prohibited by such
proceeding, and shall use reasonable efforts to prevent or limit the
disclosure.  “Confidential Information” means a Party’s plans, markets,
marketing strategy, finances, programs, practices, processes, products, costs,
know-how, technology, intellectual property rights, equipment, operations,
customers, trade secrets or any other confidential or proprietary information
other than information that: (i) is or becomes known to the public through no
fault of the receiving Party or its employees, agents or contractors; (ii) the
receiving Party can prove was already known to it at the time of disclosure free
from any obligation of confidentiality or secrecy to the disclosing Party or any
third party; or (iii) was or becomes available to the receiving Party on a
non-confidential basis from a third party not under any obligation of
confidentiality or secrecy to the disclosing Party or any third party.  The
Parties acknowledge that any breach or violation of this Section 36 with
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
 
respect to its Confidential Information cannot be sufficiently remedied by money
damages alone and, accordingly, the disclosing Party will be entitled to seek,
in addition to damages and any other remedies provided by law, specific
performance, injunctive and other equitable relief respecting any such
violation, and each Party as the receiving Party hereby explicitly waives any
defense related to the pursuit of such relief and waives any requirement for the
securing or posting of any bond in connection with such remedy.
 
           (b)           Each Party hereby expressly agrees that any and all
intellectual property existing or owned by either Party shall remain the sole
and exclusive property of the owner.  Each Party further agrees not to register
or use any intellectual property that is similar to that used or owned by the
other Party.
 
           (c)           This Section 36 shall survive the expiration or
termination of this Agreement.
 
36.           Press Releases; Representations. Neither Party shall issue a press
release or any public statement related to this Agreement without the express
consent of the other Party, and then only to the extent such other Party has
approved the text thereof.  The relationship between the Parties established
under this Agreement is that of independent contractors, nothing contained in
this Agreement shall be construed or constitute any Party as the employee,
agent, partner, joint venturer or contractor of any other Party.  Each Party
expressly agrees that it shall not make any statement or representation to any
third party that is inconsistent with the immediately preceding sentence.
 
37.           Governing Law; Waiver of Jury Trial.  This Agreement and the
rights and duties of the Parties arising hereunder shall be governed by,
enforced and construed in accordance with the laws of the State of Nebraska,
without reference to such state’s choice of laws provisions. EACH PARTY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT.  EACH PARTY (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY
OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF SUCH A SUIT, ACTION OR PROCEEDING, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTY
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 38.
 
38.           Entire Agreement; Amendments; Interpretation. This Agreement
constitutes the entire agreement between the Parties relating to the subject
matter contemplated by this Agreement and supersedes any prior or
contemporaneous agreements or representations affecting the same subject matter.
Except for any matters which, in accordance with the express provisions of this
Agreement, may be resolved by verbal agreement between the Parties, no
amendment, modification or change to this Agreement shall be enforceable unless
reduced to a writing specifically referencing this Agreement and executed by
both Parties. The Parties acknowledge that each Party and its counsel
 
 
 

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
 
have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting Party shall not be used in interpretation of this Agreement.
 
39.           Counterparts; Severability. This Agreement may be executed in
several counterparts, each of which is an original and all of which constitute
one and the same instrument. Except as may otherwise be stated herein, any
provision or section hereof that is declared or rendered unlawful or
unenforceable by any applicable court of law or regulatory agency, or deemed
unlawful or unenforceable because of a statutory change, will not otherwise
affect the lawful obligations that arise under this Agreement. In the event any
provision of this Agreement is declared unlawful or unenforceable, the Parties
will promptly renegotiate to restore this Agreement as near as possible to its
original intent and effect.
 
40.           Non-Waiver; Duty to Mitigate; No Third Party Beneficiaries. No
waiver by any Party of any of its rights with respect to the other Party or with
respect to any matter or default arising in connection with this  Agreement
shall be construed as a waiver of any subsequent right, matter or default
whether of a like kind or different nature. Any waiver shall be in writing
signed by the waiving Party. Each Party agrees that it has a duty to mitigate
damages. This Agreement is made and entered into for the sole protection and
legal benefit of the Parties, and their permitted successors and assigns, and no
other Person shall be a direct or indirect legal beneficiary of, or have any
direct or indirect cause of action or claim in connection with, this Agreement.
 
41.           Term.  The term of this Agreement shall commence on January 11,
2012 (the “Effective Date”). If the Agreement is not previously terminated in
accordance with its terms or by the mutual written consent of the Parties, this
Agreement shall continue from the Effective Date through the seventh (7th)
anniversary thereof (the “Initial Term”). The Initial Term shall be followed by
successive one (1) year renewal terms (each a “Renewal Term”), unless written
notice is delivered by one Party to the other Party at least ninety (90) days
prior to the end of the then-current term (either the Initial Term or any
Renewal Term), designating the termination of this Agreement as of the end of
such then-current term.  The Initial Term and any Renewal Term shall
collectively be referred to herein as the “Term”.
 
42.           Conditions Precedent.   As a condition precedent to the occurrence
of the Effective Date, NEDAK shall deliver to Tenaska a written letter agreement
executed by Senior Lender in the form attached as Exhibit B hereto.
 




[Remainder of page intentionally left blank.  Signature page follows.]


 

 
 

--------------------------------------------------------------------------------

 
EXECUTION VERSION

IN WITNESS WHEREOF the Parties have executed this Agreement by their respective
proper signing officers as of the date first above written.




NEDAK Ethanol, LLC




                                                      By: _/s/ Jerome
Fagerland                                                                
                                                      Name: Jerome Fagerland
              Title: CEO






Tenaska BioFuels, LLC
 
By:/s/  Timothy G. Kudron  
Name: Timothy G. Kudron
Title:  Senior Vice President









 
 

--------------------------------------------------------------------------------

 
EXECUTION VERSION

Exhibit A
 
DGS Quality Specifications
 


 
 
 
 


 

     
WDGS
 
DDGS
      Moisture [*]% [*]%       Min Crude Protein [*]% [*]%       Min Crude Fat
[*]% [*]%       Max Crude Fiber [*]% [*]%       Max Ash [*]% [*]%    

 


 
Corn Quality Specifications
 


Yellow Corn Grade #2
 
 

   
Characteristics
   
Units
      Moisture   [*]% max        Heat damaged kernels   [*]% max        Total
damaged kernels   [*]% max        Protein   [*]% min        Admixture   [*]% max
      Aflatoxin total   [*] PPB    

 
 
 




NEDAK ETHANOL, LLC HAS REQUESTED THAT THE PORTIONS OF THIS DOCUMENT DENOTED BY
BOXES AND ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2
PROMULGA1ED UNDER THE SECURITIES EXCHANGE ACT OF 1934.

 
 

--------------------------------------------------------------------------------

 
EXECUTION VERSION



Exhibit B
 
Letter To Tenaska From Senior Lender
 
December 31, 2011




Natalie Mason
Tenaska BioFuels, LLC
1045 N. 115th Street, Suite 200
Omaha, NE  68154


 
Dear Ms. Mason:
 
This letter makes reference to that Asset Management Agreement by and between
NEDAK Ethanol, LLC, a Nebraska limited liability company, (“NEDAK”), and Tenaska
BioFuels LLC, a Delaware limited liability company (“Tenaska”), dated December
31, 2011 (the “Agreement”).  All terms used herein with initial capitalization
shall have the meaning set forth in the AMA.
 
AgCountry Farm Credit Services, FLCA, a federal land credit association
organized under the laws of the United States (“AgCountry”) hereby acknowledges
Tenaska’s ownership interest in all of the corn and natural gasoline held in
holding tanks at the Facility and finished Products produced at the Plant during
the Term of the Agreement, and agrees, during the Term of the Agreement and any
subsequent period required for Tenaska to move such products to which Tenaska
has title pursuant to the Agreement from the Facility premises, not to interfere
with Tenaska’s rights to own, possess or repossess any such products to which
Tenaska has title pursuant to the Agreement.
 
Further, AgCountry acknowledges and agrees that it has reviewed Section 8(b) of
the Agreement and agrees not to take any action that would interfere with
Tenaska’s rights under Section 8(b) of the Agreement.
 
AgCountry has executed this letter by its respective duly authorized officer as
of the date first above written.
 
Sincerely,
 


 
___________________
Randy Aberle
VP Managing Director – Large Agibusiness Markets

